Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/9/2020, in which, claims 1-20 are pending. Claims 1, 8 and 15 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/9/2020 are accepted.

Specification
The disclosure filed on 1/9/2020 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140032265 A1 (hereinafter ‘Pap’) in view of US 20180276661 A1 (hereinafter ‘Gerrit’).

As regards claim 1, Pap (US 20140032265 A1) discloses: A data aggregation and computation system (Pap: Abstract, ¶33, i.e., system and method for aggregating information), comprising: an interface configured to receive an inquiry from a requesting entity for computing information regarding an individual based on pieces of information held by a plurality of entities; (Pap: Figs. 1-4, ¶38, block 304, i.e., the communicator requesting information about a consumer wherein the request include ID information associated with the consumer)
a controller configured to communicate an identifier for the individual to a processor system associated with each of the entities based on the inquiry; and (Pap: Figs. 1-4, ¶38-¶39, providing data to one or more communicator)
However, Pap does not but in analogous art, Gerrit (US 20180276661 A1) teaches: one or more clusters of computation nodes, each cluster configured to: receive encrypted data fragments from one or more of the processor systems, wherein the processor systems are each configured to generate one or more encrypted data fragments based on processing one or more of the pieces of information held by an entity associated with the respective processor system (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform computation on the shares), wherein the encrypted data fragments comprise unrecognizable fragments that no individual processor system can re-assemble to recover the one or more pieces of the information (Gerrit: ¶4, ¶25, ¶38, i.e., the individual node only has access to the share and cannot access other shares thus cannot reassemble the entire information); 
perform secure, multi-party computations based on the data fragments received from each of the processor systems; (Gerrit: Figs. 1, 12, ¶2, ¶24-¶31, ¶129-¶132, i.e., performing secure multiparty computation on the fragments)
generate a result based on the secure, multi-party computations for the individual; and (Gerrit: Figs. 1, 12, ¶2, ¶24-¶31, ¶129-¶132, i.e., generating a result for the investor i.e., the individual)
communicate the result to the controller; (Gerrit: Figs. 1, 12, ¶24-¶31, ¶129-¶132, i.e., generating a result for the investor i.e., the individual, and communicating the result to the matching engine)
wherein the controller is further configured to generate a response and provide the response to the interface for providing to the requesting entity. (Gerrit: Figs. 1, 12, ¶24-¶31, ¶129-¶132, i.e., generating a result for the investor i.e., the individual, and communicating the result to the matching engine wherein the matching engine provides a response to the investor)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20)  

Claim 11 recites substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Pap et al combination discloses the system of claim 1, wherein the plurality of entities comprise one or more of a financial institution, a healthcare institution, or a consumer data institution. (Pap: ¶23, ¶68. Gerrit: ¶19-¶21)

Claim 12 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Pap et al combination discloses the system of claim 1, further comprising an identifier database, wherein the controller is further configured to: identify respective identifiers of the individual for each of the plurality of entities based on the inquiry, and communicate the respective identifiers to the processor system associated with each of the entities. (Pap: Figs. 1-4, ¶38, block 304, i.e., the communicator requesting information about a consumer wherein the request include ID information associated with the consumer. See also, Gerrit ¶3, ¶24-¶31, ¶129-¶132)

Claim 13 recites substantially the same features recited in claim 3 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Pap et al combination discloses the system of claim 1, wherein each of the one or more clusters of computation nodes is further configured to receive the data fragments for further processing in aggregate from the processor system associated with each of the entities, and wherein each processor system is further configured to perform initial computations on individual pieces of information before generating the data fragments. (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform computation on the shares)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20)

Claim 14 recites substantially the same features recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Pap et al combination discloses the system of claim 4, wherein the controller is further configured to identify the initial computations performed by the processor system associated with each of the entities and the secure (Gerrit: ¶3), multi-party computations performed by the one or more clusters of computation nodes. (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform computation on the shares)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20)  

Claim 15 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Pap et al combination discloses the system of claim 1, wherein the controller is further configured to identify a quantity of computation nodes in the one or more clusters that perform the secure, multi-party computations, wherein the quantity is based on a desired security level. (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶65, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform secure multiparty computation on the shares. Note: the number of nodes in SMC protocols is dependent on the security level. See e.g., US 20200153627 A1, Fig. 4, ¶106)

Claim 16 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Pap et al combination discloses the system of claim 1, wherein the inquiry comprises an information verification request comprising verification information to be verified, and wherein the response is an affirmative or negative response. (Gerrit: Figs. 1, 12, ¶3, providing whether there is a match as response)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20)  

Claim 17 recites substantially the same features recited in claim 7 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Pap et al combination discloses the system of claim 7, wherein the interface is further configured to provide the affirmative response to the requesting entity in response to the inquiry when the result verifies the verification information and provide the negative response in response to the inquiry when the result does not verify the verification information. (Gerrit: Figs. 1, 12, ¶3, providing whether there is a match as response)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20) 

Claim 18 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 20, Pap (US 20140032265 A1) discloses: A method of aggregating and processing data relative to an inquiry regarding an entity (Pap: Abstract, ¶33, i.e., system and method for aggregating information), the method comprising: 
receiving identifying information for the entity; (Pap: Figs. 1-4, ¶38, block 304, i.e., the communicator requesting information about a consumer wherein the request include ID information associated with the consumer) 
identifying one or more identifiers related to the entity based on at least the received identifying information; (Pap: Figs. 1-4, ¶38, block 304, i.e., the communicator requesting information about a consumer wherein the request include ID information associated with the consumer)
communicating the one or more identifiers to a client-side processing unit associated with each of a plurality of partner institutions; (Pap: Figs. 1-5, ¶5, ¶38, block 304, i.e., the communicator requesting information about a consumer wherein the request include ID information associated with the consumer)
for each client-side processing unit, querying one or more records from a record database based on the one or more identifiers; (Pap: ¶44-¶45)
receiving the one or more records from the record database; (Pap: ¶44-¶46)
However, Pap does not but in analogous art, Gerrit (US 20180276661 A1) teaches: processing the received one or more records to generate data fragments; and (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform computation on the shares)
for each computation node of a computation group, computing combined attributes based on the generated data fragments; and (Gerrit: Figs. 1, 12, ¶3, ¶19, ¶24-¶31, ¶129-¶132, i.e., the distributing encrypted shares to cluster of nodes to perform computation on the shares)
generating a response to the inquiry based on the computed combined attributes. (Gerrit: Figs. 1, 12, ¶24-¶31, ¶129-¶132, i.e., generating a result for the investor i.e., the individual, and communicating the result to the matching engine wherein the matching engine provides a response to the investor)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap to use well-known and commonly known secure multi-party computation (SMC) to perform computations on encrypted shares of information using a cluster of nodes and to provide the result of the SMC to the entity requesting the information as taught by Gerrit with the motivation to prevent information leakage (Gerrit: ¶19-¶20)  

Claim(s) 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pap in view of Gerrit in view of US 20150339769 A1 (hereinafter ‘Marcio’).

As regards claim 9, Pap et al combination discloses the system of claim 8. Pap et al do not but in analogous art, Marcio (US 20150339769 A1) teaches: wherein each cluster is further configured to compute an income value for the individual based on the data fragments received from each of the processor systems, and wherein the result verifies the verification information when a difference between the verification information and the income value is less than or equal to a threshold value and wherein the result does not verify the verification information when the difference is greater than the threshold value. (Marcio: Figs 2, 11-12B, ¶22-¶26, ¶86-¶105, i.e., using plurality of nodes to verify income/credit of a consumer wherein the income/credit is verified against a threshold value to generate a confidence score)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap et al to include income/credit score verification as taught by Marcio with the motivation to permit efficient and accurate aggregation and analysis of loan application data (Marcio: Abstract)

Claim 19 recites substantially the same features recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 10, Pap et al combination discloses the system of claim 1. Pap et al do not but in analogous art, Marcio (US 20150339769 A1) teaches: wherein the inquiry comprises a request to compute a credit score for the individual, and wherein the response comprises the credit score for the individual. (Marcio: Figs 2, 11-12B, ¶22-¶26, ¶86-¶105, i.e., using plurality of nodes to verify income/credit of a consumer wherein the income/credit is verified against a threshold value to generate a confidence score)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pap et al to include income/credit score verification as taught by Marcio with the motivation to permit efficient and accurate aggregation and analysis of loan application data (Marcio: Abstract)

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432